Title: From Thomas Jefferson to John Jay, 21 January 1789
From: Jefferson, Thomas
To: Jay, John



Sir
Paris Jan. 21. 1789.

Having had the honour of addressing you so lately as the 11th. and 14th. instant, I should not so soon have troubled you again but that since the departure of those letters I have received one from the Count de la Luzerne of which I now send a copy, together with another copy of the Arret of Dec. 7. lest the former should be longer getting to you. You will perceive that the Ministry press for our concurrence in endeavoring to prevent the English from running in their oils under our cover. Whatever regulations may be thought of by us, it will be adviseable to consult their minister, and their consuls even if practicable, and to adopt with complaisance what they may prefer, so far as our policy will admit. The ministry here will judge of the efficacy of our measures from the representations of their minister principally, and of their consuls.
Nothing new having taken place since my last, I have only to add assurances of the sentiments of esteem and respect with which I have the honour to be Sir your most obedient & most humble servant,

Th: Jefferson

